Exhibit 32.2 CERTIFICATION PRINCIPAL FINANCIAL OFICER PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Trig Acquisition 1, Inc.(the “Company”) on Form 10-K for the period ended December 31, 2011 (the “Report”), I, A J Cervantes, Principal Financial Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 16, 2012 /s/ Norman Kunin A J Cervantes Chief Executive Officer (Principal Financial Officer)
